Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  January 24, 2018                                                                   Stephen J. Markman,
                                                                                                Chief Justice

                                                                                           Brian K. Zahra
                                                                                   Bridget M. McCormack
  155115                                                                                 David F. Viviano
                                                                                     Richard H. Bernstein
                                                                                          Kurtis T. Wilder
                                                                                    Elizabeth T. Clement,
                                                                                                     Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                       SC: 155115
                                                          COA: 328759
                                                          Kent CC: 15-000869-FC
  JAMAL DEVONTA BENNETT,
           Defendant-Appellant.

  _________________________________________/

          By order of September 20, 2017, the prosecuting attorney was directed to answer
  the application for leave to appeal the November 17, 2016 judgment of the Court of
  Appeals. On order of the Court, the answer having been received, the application for
  leave to appeal is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we VACATE that part of the Court of Appeals judgment addressing
  whether the erroneous admission of the music videos and gang-affiliation evidence was
  harmless, and we REMAND this case to that court for reconsideration of those issues.
  The Court of Appeals correctly stated that “[a] preserved error in the admission of
  evidence does not warrant reversal unless after an examination of the entire cause, it shall
  affirmatively appear that it is more probable than not that the error was outcome
  determinative.” People v Burns, 494 Mich. 104, 110 (2013) (quotation marks and citation
  omitted). However, the Court of Appeals failed to adequately explain why the erroneous
  admission of the music videos was harmless under this standard, especially in light of the
  prosecutor’s concession that the record does not reflect that this was a gang-motivated
  killing, the defendant’s admission that he was the shooter, and, in particular, the
  defendant’s asserted affirmative defenses of self-defense and defense of others, which the
  prosecution bore the burden of disproving beyond a reasonable doubt. People v Dupree,
  486 Mich. 693, 697 (2010). On remand, the Court of Appeals shall engage in an
  examination of the entire cause and reconsider whether it is more probable than not that
  the preserved error in the admission of the music videos was outcome determinative.
  Burns, 494 Mich. at 110.
                                                                                                               2


         Because the error in the admission of the gang-affiliation testimony was not
preserved, the Court of Appeals shall review that error under the plain-error standard.
People v Carines, 460 Mich. 750, 763-764 (1999). In determining whether the defendant
has carried his burden of showing prejudice, the Court of Appeals shall take into account
the considerations noted above. Finally, in relation to both errors, the Court of Appeals
shall address whether the erroneously admitted evidence, in conjunction with the
prosecutor’s arguments in closing that this evidence showed the “mentality” of the
defendant and his friends on the night of the offense and the “lifestyle” they lived,
constituted impermissible character evidence used to prove that the defendant “acted in
conformity with the character traits commonly associated with gang members on a
particular occasion, in violation of MRE 404(a).” People v Bynum, 496 Mich. 610, 631
(2014); see also Michelson v United States, 335 U.S. 469, 475-476 (1948) (explaining that
character evidence is generally inadmissible not because it “is irrelevant; on the contrary,
it is said to weigh too much with the jury and to so overpersuade them as to prejudge one
with a bad general record and deny him a fair opportunity to defend against a particular
charge”).

        In all other respects, leave to appeal is DENIED, because we are not persuaded
that the remaining questions presented should be reviewed by this Court.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         January 24, 2018
       a0117
                                                                             Clerk